Per Curiam.

Daniel S. W. Lee and John Stanley Flores, appellants, were convicted in the circuit court, first circuit, of assault and battery with intent to commit a felony. After conviction and sentence, they filed an application to appeal by way of writ of error in forma pauperis. In the application, they set forth the actions of the court to which exceptions were taken and allowed and which they considered erroneous. The court denied the application upon a written certification that the appeal was frivolous and not taken in good faith, and filed an opinion in which it set forth its reasons for the denial. Following such denial, appellants sued out writ of error to obtain appellate review of the denial. In the preparation and presentation of their application for writ of error, appellants had the assistance of court-appointed counsel, who presented to this court his statement on the question whether the court erred in denying the application.
Upon review of the circuit court file, including the clerk’s minutes and the court’s opinion setting forth its reasons for the denial of appeal in forma pauperis and the appeal documents on file in this court, we find no error in the denial.
Affirmed.